Citation Nr: 0703238	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-07 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran had active service from August 1989 to May 1991.  
The Board notes that the veteran's discharge was classified 
as honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Bay Pines, 
Florida, which denied service connection for panic disorder.  
The Board notes that a Decision Review Officer (DRO) decision 
dated February 2004 also denied service connection for panic 
disorder.  The veteran relocated and his claim is now under 
the jurisdiction of the RO in Detroit, Michigan.    

The Board has recharacterized the issue, as stated above, to 
more broadly encompass the varied conditions for which the 
veteran is claiming service connection.
 
The veteran requested either a Board hearing in Washington, 
D.C., or a travel Board hearing at a local VA office in his 
VA Form 9, Appeal To Board Of Veterans' Appeals, dated March 
2004.  Specifically, the veteran reported that he wanted to 
be scheduled for the first available Board hearing either in 
Washington, D.C., or at the RO.  In a July 2004 statement, 
the veteran indicated his desire to waive his right to an in-
person hearing with a member of the Board of Veterans' 
Appeals and requested a video conference hearing at the RO.  
In an August 2006 statement, the veteran requested that his 
video conference hearing, scheduled for September 28, 2006, 
be cancelled and be rescheduled due to the fact that he 
relocated to Lansing, Michigan.  The veteran failed to appear 
for his hearing scheduled for October 18, 2006, at the RO in 
Detroit, Michigan, and no request for postponement was 
received.  The request for a hearing is deemed withdrawn.  38 
C.F.R. § 20.702(d).  The Board may decide the case on the 
evidence of record.  Id.





FINDING OF FACT

There is no medical evidence of any complaints, treatment, or 
diagnosis of a psychiatric disorder in service, nor is there 
probative evidence of a nexus between the veteran's currently 
manifested psychiatric problems first identified two years 
after service and his period of active military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to initial adjudication of the veteran's claim, a 
letter dated in February 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  While the RO's February 2003 letter did not 
specifically tell the claimant to provide any relevant 
evidence in his possession, nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence.  First, the 2003 letter informed 
the veteran that additional information or evidence was 
needed to support his claim and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The February 
2003 letter advised the veteran that VA will make reasonable 
efforts to help him in getting evidence necessary to support 
his claim.  The letter also advised the veteran that VA would 
help him to obtain medical records, employment records, or 
records from other Federal agencies.  However, the letter 
explained that the veteran must give VA enough information 
about these records so that VA can request them from the 
person or agency that has them.  In addition, the letter 
indicated that it was still the veteran's responsibility to 
make sure that these records are received by VA.  In February 
2005, the RO wrote to the veteran and listed the evidence the 
VA had and asked him to send any evidence he had which 
pertained to his claim.  Moreover, there was no response from 
the claimant that he has any evidence in his possession that 
is needed for a full and fair adjudication of his claim. 

The February 2003 RO letter apprised the veteran of the 
information and evidence necessary to substantiate his claim, 
which information and evidence that he was to provide, and 
which information and evidence that VA will attempt to obtain 
on his behalf.  Quartuccio, 16 Vet. App. at 187.  The 
February 2003 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service 
connected benefits.    

As the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private medical records have been 
obtained to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

While an October 2003 VA treatment note indicated that the 
veteran was going to apply for Social Security Disability 
benefits, there is no indication from the record that the 
veteran actually applied for Social Security benefits.  The 
RO's February 2003 letter advised the veteran to provide 
information on any agency that has relevant medical records 
pertaining to his claim, but at no time did the veteran 
inform the RO that he was applying for Social Security 
benefits.  In addition, the RO's February 2005 letter advised 
the veteran of all the evidence that the RO had considered 
pertaining to his claim, and the veteran did not respond with 
a request to obtain records pertaining to a claim for 
Security Security benefits.  In view of the fact that the 
veteran has not reported filing a claim for Social Security 
benefits to the RO and in light of the fact that there is no 
indication on the record that he has actually applied for 
Social Security benefits, no further development in regard to 
this matter is deemed warranted.  See 38 C.F.R. § 3.159(d) 
(2006); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that the VA's duty to assist the claimant is 
not a one-way street; the claimant also has an obligation to 
assist in the adjudication of her claim).   

Further, in a July 2004 statement, the veteran requested VA 
to assist him in obtaining three additional items of evidence 
in support of his claim.  First, the veteran requested VA to 
assist him in obtaining his psychiatric records from the 
University of Michigan Hospital for the treatment he received 
in May 1992.  However, the veteran has not provided VA with a 
valid VA Form 21-4142, "Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)," to 
facilitate the acquisition of these records.  The Board notes 
that the RO's October 28, 2004, letter advised the veteran 
that the release form that he forwarded to VA to allow the 
acquisition of these records was void.  The October 2004 
letter provided the veteran with another release form and 
requested that he return the release as soon as possible.  
The veteran has failed to provide VA with a valid release.  
The Board notes that the February 2005 supplemental statement 
of the case (SSOC) and the February 2005 RO letter, which 
reported what evidence was in the RO's possession did not 
include these records and the veteran has not responded with 
appropriate authorization for VA to obtain them.  Second, the 
veteran requested that the Board obtain a copy of a "video" 
of the proceedings related to the upgrade of his discharge 
from military service before the "Board Of Correction Of 
Military Records."  The Board notes that it is unclear what 
the veteran means by a "video".  In any event, the veteran 
did not indicate how obtaining a "video" of the proceedings 
to upgrade his discharge is necessary to support his claim 
and the Board notes that his discharge is classified as 
honorable.  In addition, there is no objective evidence of 
record that the veteran developed or was treated for 
psychiatric problems during his period of military service.  
Without any indication from the veteran as to why this would 
be relevant, the Board does not find that action to obtain 
this material is necessary to evaluate his claim.  Lastly, 
the veteran requested that VA obtain his treatment records 
from "Ft. Irwin Mental Health Counseling Center" for the 
treatment he received from 1990 to 1991.  The RO requested 
these records; however, a December 2004 letter from the 
facility indicates they had no records for the veteran.  The 
February 2005 letter from the RO listed the evidence the VA 
had and asked for any evidence in his possession.  The 
veteran did not respond and identify any additional evidence.  
Consequently, there is no indication of any additional 
relevant evidence to be obtained.       

The Board notes that the VCAA further provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); see 
also 38 C.F.R. § 3.159(c)(4).  In this case, the Board finds 
that the evidence of record is sufficient to enter a decision 
in this appeal and a current VA examination is not 
necessary.  

In considering whether an examination is necessary, VA must 
determine whether the evidence shows that the claimant has a 
current disability, or has persistent or recurrent symptoms 
of a disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  The United States 
Court of Appeals for Veterans Claims (Court) addressed this 
question in Duenas v. Principi, 18 Vet. App. 512 (2004).  
There, the Court held that where no "reasonable 
possibility" exists that a medical examination would aid the 
veteran in substantiating a claim, VA need not provide an 
examination with respect to that claim.  In Duenas, the Court 
found that no reasonable possibility existed where there was 
no competent evidence in the record that the veteran suffered 
an event, injury, or disease in service that could have been 
associated with the symptoms the veteran then-currently 
experienced relating to his claim.  Id. at 517-518.   

In assessing the veteran's service connection claim here, the 
Board finds that a current VA examination or medical opinion 
is not necessary.  The record contains sufficient evidence 
demonstrating that the veteran currently has a psychiatric 
disorder.  VA outpatient treatment records from October 2002 
to February 2005 confirm that the veteran has been diagnosed 
with major depression and panic disorder with agoraphobia.  
There is therefore no need for an additional examination to 
determine whether the veteran has a current disability.  
Second, as is further addressed below, the record contains no 
objective evidence that the veteran developed a psychiatric 
disorder in service or for many years thereafter.  The 
service medical records contain no complaints, treatment, or 
findings of a psychiatric illness during his period of 
military service.  Despite the veteran's claims that he 
experienced symptomatology related to a psychiatric disorder 
during military service, the veteran's assertions are not 
supported by the contemporaneous evidence of record.  In 
fact, the evidence of record indicates that it was not until 
October 2002, more than a decade after service, that the 
veteran first reported that he had experienced symptoms of 
anxiety and a panic disorder in service.  Indeed, at the same 
time the veteran indicated he was filing a claim for service 
connection and reported receiving counseling while in 
service.  The service medical records show he was actually 
seen for a problem associated with alcohol abuse, not for 
symptoms associated with a psychiatric disorder.  As such, 
conducting a current medical examination would service no 
purpose in this case as it is only the veteran's 
unsubstantiated assertions that he had psychiatric problems 
in service.  The actual evidence does not support his claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.         

II. Service connection  

The Board has thoroughly reviewed the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In the veteran's February 2003 statement in support of his 
claim, he asserts that his 
panic disorder with agoraphobia (with major depressive 
episodes) was the result of military service.  In the 
Claimant's Statement On Appeal dated March 2004, the veteran 
asserts that because of the military culture at that time, 
that he was not offered a chance to see a psychiatrist or 
offered any type of psychiatric treatment for his psychiatric 
problems.  The veteran claims that he has experienced 
symptomatology related to his psychiatric condition since his 
period of military service.  The Board notes that the veteran 
was seen in service with complaints referable to alcohol use 
and was provided treatment, but there were no complaints, 
findings or treatment in service for any psychiatric 
symptomatology. 

The crucial inquiry in this case is whether the veteran's 
current psychiatric disorder had its onset in service or is 
causally linked to service.  The Board concludes that the 
preponderance of the evidence is against his claim.
 
The veteran's service medical records do not show complaints 
or findings for a psychiatric disorder during service.  The 
veteran's entrance examination report in June 1989 was 
negative for any psychiatric disorder or abnormality.  A 
September 1990 service medical treatment note indicates that 
the veteran attempted to admit himself into Barstow Hospital 
while highly intoxicated because he stated that he was 
suicidal.  The examiner noted that the veteran attended AA on 
his own and experienced a relapse recently and missed 
formation.  A subsequent examination note dated in November 
1990 indicated that the veteran was screened and enrolled in 
a drug and alcohol program.  The examiner reported that the 
veteran openly admitted to having a problem with alcohol.  
The examiner found that the veteran appeared oriented times 
three, his affect was appropriate, and his manner of relating 
was cooperative.  The veteran's diagnosis upon enrollment 
into the drug and alcohol program was episodic alcohol abuse.  
No psychiatric symptomatology or disorder was indicated to be 
present.      

Approximately two months later, a periodic physical 
examination conducted in January 1991 was also negative for 
complaints or findings of a psychiatric disorder.  The 
veteran reported "no" to whether he had nervous trouble of 
any sort and on clinical evaluation, his psychiatric status 
was normal.  The January 1991 medical examination report is 
the last service medical examination he underwent before he 
was discharged in May 1991.

The veteran's post-service medical records reveal that the 
veteran was first treated for psychiatric complaints starting 
in December 1993, more than two years after he was discharged 
from military service.  In response to a request from VA for 
treatment records, Ms. George, a licensed clinical social 
worker (LCSW), reported that she did not keep regular medical 
records.  Ms. George submitted two almost identical 
statements, both dated on March 20, 2003.  One was received 
in April 2003 and the second in July 2004.  In the second 
copy, the comment that she did not keep regular records was 
omitted.  In addition, in the first copy she reports seeing 
him again in 1996 and he was not doing well.  In the second 
copy she indicated that he was doing well.  The veteran 
reported being anxious and depressed.  The veteran's problem 
appeared to concern his alcohol addiction.  The veteran 
reported that his depression involved feelings that his life 
needed more purpose and he felt attending law school could 
give him that purpose.  He also had emotional stress 
regarding his family dysfunction.  Ms. George felt that the 
veteran had begun drinking again and had been self-
destructive.  There was no reference to any problems from 
service in either copy of the statement.  This evidence 
weighs against the veteran's claim.

Private outpatient medical treatment records from Dr. Bik 
from March 1999 to January 2000 indicated the veteran was not 
treated again for anxiety or depression until March 1999.  
The Board notes that on a medical health history form dated 
in March 29, 1999, the veteran did not give a history of 
psychiatric problems.  A treatment note dated in January 2000 
shows that the veteran had been depressed since the beginning 
of January.  The treatment records are negative for any 
psychiatric problems during service and there is no opinion 
regarding the etiology of the veteran's psychiatric 
disorders.

An outpatient treatment record from Dr. Goldman in April 2000 
indicates that the veteran was diagnosed with "major 
depression/recurrent, agoraphobia (panic attack), and social 
phobia."  The April 2000 treatment note indicates that the 
veteran was first seen in January 2000.  The note also 
indicates that the veteran had a history of anxiety and 
depression since age 16.  On the April 2000 treatment, the 
veteran did not report any anxiety and depression while in 
the military, and Dr. Goldman did not render an opinion on 
the etiology of the veteran's current psychiatric complaints.    

Private treatment records from November 2001 to September 
2002 indicate that the veteran received treatment for 
alcoholism.  The November 2001 outpatient discharge summary 
from Manatee Glens indicates that the veteran underwent a 14 
day alcohol detoxification program.  The summary indicated 
that the veteran remained sober throughout treatment and that 
his "anxiety has been decreased."  The discharge summary 
indicated that the veteran was treated with xanax and paxil 
for agoraphobia and panic anxiety.  Treatment records from 
First Step from September 2002 indicate that the veteran's 
depression may be related to his addiction to alcohol.  The 
records indicate that the veteran was experiencing withdrawal 
symptoms such as anxiety and depression.  The veteran did not 
report having psychiatric problems during service.     

A private outpatient medical treatment note by Dr. Baez dated 
in July 2002 indicates that the veteran was experiencing 
depression and anxiety.  The treatment note indicates that 
the veteran's condition was treated with medication, 
including xanax and paxil.  The veteran did not report having 
any psychiatric problems during service.  

VA outpatient medical treatment records from October 2002 to 
February 2005 indicate that the veteran's psychiatric 
disability has been controlled with medication.  The VA 
treatment record dated July 2003 indicates that the veteran 
was experiencing panic attacks.  Subsequent VA treatment 
records reveal that his condition had stabilized.  An April 
2004 VA treatment note indicated that he had lost his job in 
February due to anxiety attacks.  The examiner indicated that 
the veteran's major depressive disorder, recurrent, was in 
remission and that his panic disorder with agoraphobia was 
fairly stable.  The Board notes that the examiner found that 
the veteran's alcohol dependence had been in remission since 
September 2002.  A VA mental status examination report dated 
January 2005 indicates the veteran was taking paxil and 
trazodone.  The examiner indicated that the veteran's major 
depression was in remission and that his panic disorder with 
agoraphobia was also in remission.  

In an October 2002 VA treatment note, the veteran came in to 
discuss Social Security Disability and service connection; 
this is the first time the veteran reported experiencing 
symptoms related to a psychiatric condition in service and 
said that he had received counseling for these symptoms in 
service.  An October 2002 VA treatment note indicates that 
the veteran reported that symptoms of anxiety and panic 
disorder began in service where he claims he received 
counseling and turned to alcohol.  A VA medical record in 
January 2003 notes he reported being treated for a severe 
illness since 1996.  The note indicates that a VA examiner 
wrote a letter to a law school stating that the veteran "is 
medically ready to return to law school fulltime."  The note 
did not describe the nature of the illness that he reported 
he had received treatment for in 1996.  An October 2003 VA 
treatment note indicates that the veteran reported that he 
initially experienced anxiety and depression during military 
service.  While the examiners noted the veteran's purported 
treatment in service, they did not relate any current 
psychiatric problem to service.  The Board notes that service 
medical records indicate that the counseling the veteran 
received in service was for alcohol abuse and not for 
psychiatric complaints or treatment. 

III. Analysis

The Board finds that the preponderance of the evidence weighs 
against the veteran's claim for service connection for a 
psychiatric disability.  First, the veteran's service medical 
records do not show complaints or findings for a psychiatric 
disorder during service.  Despite the veteran's assertions 
that he experienced symptoms related to anxiety and panic 
disorder during military service and that he received 
counseling for these symptoms, the actual service medical 
records do not show that the veteran experienced symptoms 
related to a psychiatric disorder in service or that he 
received any counseling for psychiatric symptoms in service.  
The veteran's service medical records do indicate that the 
veteran experienced problems with alcohol and that he 
enrolled in a drug and alcohol program.  In addition, during 
a periodic physical examination conducted in January 1991, 
the veteran reported having no psychiatric problems and his 
psychiatric status was normal on clinical evaluation. This 
evidence weighs strongly against his claim of having and 
being treated for psychiatric symptoms during service.  
     
The veteran's post-service medical records indicate that it 
was not until October 2002, more than a decade after service, 
that the veteran first reported that he had experienced 
symptoms of anxiety and panic disorder in service.  While 
post-service medical records indicate that the veteran 
received counseling for psychiatric complaints starting in 
December 1993, more than two years after he was discharged 
from military service, there was no reference to any problems 
from service.  Surely it would seem logical that if the 
veteran had experienced psychiatric problems in service he 
would have reported this during psychotherapy conducted two 
years after his discharge from service.  He did not.  
Further, private treatment records from Dr. Bik from March 
1999 to January 2000, a private outpatient treatment from Dr. 
Goldman in April 2000, private treatment records from 
November 2001 to September 2002 relating to treatment for 
alcoholism, and a private medical treatment note by Dr. Baez 
dated July 2002 collectively indicate that the veteran was 
experiencing problems associated with alcoholism, depression 
and panic disorder; however, none of these records indicate 
that the veteran reported having psychiatric problems during 
service.  

While VA treatment records from October 2002 to February 2005 
show that in October 2002 the veteran reported for the first 
time that symptoms of anxiety and panic disorder began in 
service, the Board notes that the veteran's assertions were 
also made after he reported that he wanted to apply for 
service connection.  The veteran's assertions of psychiatric 
problems in service are not supported by the actual 
contemporaneous service medical records.  There is no 
objective evidence of record indicating that the veteran was 
diagnosed with a psychiatric disorder in service or that the 
veteran experienced psychiatric problems in service.  Indeed, 
his psychiatric status on examination in service in January 
1991 was within normal limits.  In addition, there is no 
competent evidence of record linking veteran's current 
psychiatric disability to service.  

With extensive evidence showing no psychiatric symptoms 
during service and with no competent evidence linking the 
veteran's current psychiatric disorder to service, there is 
no basis upon which to grant service connection on a direct 
basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  See 
also, Hickson, supra.

Service connection may also granted when a chronic disease or 
disability is not present in service, but there is evidence 
of continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b) (2006).  The United States Court of Appeals for 
the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), has held that while the Board is entitled 
to weigh the credibility of lay evidence, a lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on competent lay 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.  In this case, the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is not credible when weighed 
against the actual treatment records from and after service.  
He claims that he has had symptomatology related to a 
psychiatric disability since his period of military service.  
However, the medical evidence in the veteran's claims file 
simply does not support such a proposition.  If the veteran 
had experienced psychiatric problems in service, why didn't 
he report his problems during psychotherapy conducted two 
years after his discharge from service or to the numerous 
other medical providers with whom he obtained psychiatric 
treatment prior to October 2002.  Private treatment records 
from Dr. Bik from March 1999 to January 2000, a private 
outpatient treatment note from Dr. Goldman in April 2000, 
private treatment records from November 2001 to September 
2002 relating to treatment for alcoholism, and a private 
medical treatment note by Dr. Baez dated July 2002 were all 
silent for any reference or complaints of the veteran having 
symptomatology related to psychiatric problems during 
service.  In fact, the record indicates that the first time 
that the veteran reported that he had experienced psychiatric 
problems in service was in an October 2002 VA outpatient 
treatment note, almost a decade after service and when he was 
going to file a claim for service connection.  The Board 
finds that the veteran's assertions that he received 
counseling for symptoms associated with anxiety and panic 
disorder during service are not credible.  The service 
medical records show no such treatment and at the same time 
the veteran first reported a history of treatment in service 
he also expressed his desire to apply for service connection.  
The veteran's service medical records do not show that he 
received counseling for symptoms of anxiety and a panic 
disorder during service, but rather he was seen for alcohol 
abuse.  In addition, while an October 2003 VA treatment note 
shows that the veteran reported that he initially experienced 
anxiety and depression in service, an April 2000 treatment 
note indicates that the veteran reported that he had a 
history of anxiety and depression since he was 16.  

The veteran is competent to report such subjective complaints 
as anxiety and depression.  However, the Board does not find 
his allegations and reported history credible.  Credibility 
is an adjudicative, not a medical determination.  The Board 
has "the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
there are objective documents, described above, that clearly 
refute his reported history.  Because of the inconsistency, 
and the lack of any corroborating evidence, the Board finds 
that the appellant's allegations have limited, if any, 
probative value. Consequently, the veteran's report of this 
occurrence does little to establish continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  This evidence 
weighs heavily against a finding that the veteran had 
psychiatric problems in service and continuously thereafter. 

The Board has considered the veteran's assertions that his 
psychiatric disorder had its onset in service and while he 
may believe that it did, as a lay person without medical 
expertise his assertions are not competent medical evidence.  
A lay person has no competence to offer a medical opinion in 
that regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence demonstrates that a chronic psychiatric disorder 
was not present in service or until several years thereafter 
and was not due to service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


